Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-7, 9-17, and 20 are pending, claims 8 and 18 are cancelled, and claims 1, 12, and 17 are amended. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 9-16  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The limitation in claim 1 “detecting with the sensor that a temperature in the environment has fallen below 315 degrees C” was not disclosed in the originally filed specification. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 7, 9-11, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robin (U.S. 2002/0033467) in view of Gatsonides (U.S. 2011/0186312).
With respect to claim 1, Robin discloses a method of fire suppression, comprising: detecting with a sensor a fire stimulus in an environment surrounding the sensor (paragraph 0022, smoke detectors, infrared detectors); initiating a first discharge into the surrounding environment (paragraph 0023, the first discharge of an inert gas), wherein the first discharge comprises an inert gas (paragraph 0023), carbon dioxide (paragraph 0027), or any combination(s) thereof (paragraph 0027), and subsequent to initiating of the first discharge, initiating a second discharge into the surrounding environment (paragraph 0023), wherein the second discharge comprises a halocarbon (abstract). Robin fails to disclose, detecting with the sensor that a temperature I the environment has fallen below 315 degrees C and after the temperature has fallen below 315 degrees C initiating a second discharge into the environment. 
Gatsonides discloses, paragraph 0015, reducing the average temperature in the suppression area during the application of the inert gas to approximately 121 degrees C. Further stating that the large volume of inert gas (being the first suppressant to the area) expels a substantial amount of heat and smoke from the suppression air reducing the average temperature in the are to half. Paragraph 0017 discloses the second rate reduces the average temperature within the area even more to 66 degrees C. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a decreasing of temperature such as disclosed by Gatsonides into the system of Robin, as applying an amount of inert gas to the fire area expels substantial amount of heat and smoke from the area, and thus it would have been obvious to supply inert gas to the fire to decrease the temperature. Noting the prior art fails to disclose the sensor reading the first temperature has fallen to a set degree before initiating the second application, rather doing so after a predetermined time. Robin, discloses paragraph 0023, application of the second agent can be at a later time during or after the inert gas discharge depending upon the needs of the particular fire scenario, thus it would have bee obvious that if the system requires a set temperature drop to be desired in a particular fire scenario to utilize the senses temperatures to obtain the desired suppressant activity, i.e. once the 121 degrees has been reached applying the second suppressant to get to the 66 degrees as fast as possible with minimal time delay, so that the area affected can be safely entered. Furthermore, since it has been held that where the general conditions of a claim are disclosed in the prior art discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 (II-A). Utilizing a temperature such as 315degrees or below, would have been obvious given a desired threshold for the fire before the system activates. Also, since the activation in Gatsonides is already below 315 when the system activates and activating the second discharge after the first happens after the fall in temperature and thus is also fallen below 315 degrees C, the application of Gatsonides teachings read on the claim without the above argued rational for the more narrow interpretation.  
With respect to claim 2, Robin discloses the fire stimulus comprises a temperature of greater than 200°C, smoke, or any combination(s) thereof, in the surrounding environment (smoke detector).  
With respect to claim 4, Robin disclose the inert gas comprises helium, neon, argon, krypton, xenon, radon, or any combination(s) thereof (paragraph 0023).  
With respect to claim 5, Robin discloses the halocarbon comprises an iodocarbon (abstract).  
With respect to claim 7, Robin discloses the first discharge, the second discharge, or any combination(s) thereof are in a gaseous state, a liquid state, a foam state, or any combination(s) thereof (abstract discloses gases).  
With respect to claim 9, Robin discloses first discharge, the second discharge, or any combination(s) thereof does not comprise bromotrifluoromethane (abstract, using an inert gas and a iodofluro-carbon, paragraph 0002 specifically discloses bromotrifluoromethane is not used).  
With respect to claim 10, Robin discloses greater than or equal to 95% of the first discharge by weight is discharged in less than or equal to 120 seconds (paragraph 0015 disclose the inert gas system is discharged of their contents between 1 and 2 minutes).  
With respect to claim 11, Robin discloses greater than or equal to about 95% of the second discharge by weight is discharged in less than or equal to about 120 seconds (paragraph 0015 discloses the second gas (fluorocarbon) being done in 10 seconds or less).  
With respect to claim 17, Robin discloses a fire suppression system (abstract), comprising: a sensor (smoke detector) which detects a fire stimulus in an environment surrounding the sensor; a first container (containing the inert gas, paragraph 0023), from which a first discharge is initiated into the surrounding environment (paragraph 0023), wherein the first discharge comprises an inert gas, carbon dioxide (paragraph 0027), or any combination(s) thereof; and a second container (containing the fluorocarbon agent, the examiner notes the containers are cylinders), from which a second discharge is initiated, by a controller (as the sensor is being used to control the application of the agents, though not specifically disclosing a controller, the function being done is that of a controller, as the system is being controlled based off of sensed data), into the surrounding environment, wherein the second discharge comprises a halocarbon (abstract), wherein initiation of the second discharge by the controller occurs subsequent to initiation of the first discharge (paragraph 0023).  
Robin fails to disclose, initiating the first discharge after the sensor determines that a temperature in the environment is above 315 degrees C or that the noted second discharge is initiated by a controller after the first discharge has reduced the temperature of the surrounding environment to less than or equal to 315 degrees C. 
Gatsonides discloses, paragraph 0015, reducing the average temperature in the suppression area during the application of the inert gas to approximately 121 degrees C. Further stating that the large volume of inert gas (being the first suppressant to the area) expels a substantial amount of heat and smoke from the suppression air reducing the average temperature in the are to half. Paragraph 0017 discloses the second rate reduces the average temperature within the area even more to 66 degrees C. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a decreasing of temperature such as disclosed by Gatsonides into the system of Robin, as applying an amount of inert gas to the fire area expels substantial amount of heat and smoke from the area, and thus it would have been obvious to supply inert gas to the fire to decrease the temperature. Noting the prior art fails to disclose the sensor reading the first temperature has fallen to a set degree before initiating the second application, rather doing so after a predetermined time. Robin, discloses paragraph 0023, application of the second agent can be at a later time during or after the inert gas discharge depending upon the needs of the particular fire scenario, thus it would have bee obvious that if the system requires a set temperature drop to be desired in a particular fire scenario to utilize the senses temperatures to obtain the desired suppressant activity, i.e. once the 121 degrees has been reached applying the second suppressant to get to the 66 degrees as fast as possible with minimal time delay, so that the area affected can be safely entered. Gatsonides discloses the first discharge brings the area down to 121 degrees C, and thus, the second discharge occurs after the environment has been reduced to less than 315 degrees C, but is silent as to what the temperature reached to activate the system is. Furthermore, since it has been held that where the general conditions of a claim are disclosed in the prior art discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 (II-A). Utilizing a temperature such as 315degrees or below prior to the second discharge and a first sensing of above 315 for activating the system, would have been obvious given a desired threshold for the fire before the system activates as well as the threshold to which the fire should fall. 
With respect to claim 18, Robin discloses the first container and the second container, but fails to disclose the second container is located within the first container.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the second container within the first container, since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04(VI-C). Please note that the originally filed application fails to disclose any criticality of putting the second container within the first container. 
Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Chattaway (U.S. 2017/0281996) in view of Gatsonides.
With respect to claim 1, Chattaway discloses a method of fire suppression, comprising: detecting with a sensor a fire stimulus in an environment surrounding the sensor (paragraph 0035); initiating a first discharge into the surrounding environment (figure 3, #102), wherein the first discharge comprises an inert gas (figure 3 #102), carbon dioxide (paragraph 0027), or any combination(s) thereof (paragraph 0027), and subsequent to initiating of the first discharge, initiating a second discharge into the surrounding environment (figure 3, #104), wherein the second discharge comprises a halocarbon (paragraph 0027). Chattaway fails to disclose, the first discharge reduces a temperature of the surrounding environment to less than or equal to 315°C prior to initiation of the second discharge. 
Gatsonides discloses, paragraph 0015, reducing the average temperature in the suppression area during the application of the inert gas to approximately 121 degrees C. Further stating that the large volume of inert gas (being the first suppressant to the area) expels a substantial amount of heat and smoke from the suppression air reducing the average temperature in the are to half. Paragraph 0017 discloses the second rate reduces the average temperature within the area even more to 66 degrees C. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a decreasing of temperature such as disclosed by Gatsonides into the system of Robin, as applying an amount of inert gas to the fire area expels substantial amount of heat and smoke from the area, and thus it would have been obvious to supply inert gas to the fire to decrease the temperature. Furthermore utilizing the temperature sensor to detect the temperature is below 315 and initiating the second discharge after the fall has happened is disclosed by Gatsonides, such that the temperature it being detected by the sensors, and once the temperature is below 121 degrees C and after a set time the second fluid is supplied to bring it down to 66 degrees C in Gatsonides. 
With respect to claim 3, Chattaway discloses the surrounding environment comprises an interior of an aircraft (figure 1).  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robin and Gatsonides in further view of Mitchell (U.S. 2015/0041157).
With respect to claim 6, Robin disclose the halocarbon but fails to disclose it comprises trifluoroiodomethane. Mitchell discloses trifluoroiodomethane, paragraph 0010. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a known material such as trifluoroiodomethane as disclosed by Mitchell as the halocarbon in the system of Robin, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Noting that trifluoroiodomethane would also provide fire suppression much like the various halocarbons mentioned in Robin.  

Claims 12-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robin and Gatsonides and further in view of Rennie (U.S. 2017/0014657).
	With respect to claims 12-16 and 20, Robin discloses the second discharge, but fails to disclose 
the second discharge is discharged at a rate of 0.4 kilograms to 0.5 kilograms per minute, a weight ratio of the first discharge to the second discharge is 1:1 to 1:2, a third discharge into the surrounding environment, wherein the third discharge comprises a halocarbon, the initiation of the third discharge occurs concurrent with, or subsequent to, initiation of the second discharge, and the third discharge is discharged at a rate of 0.2 kilograms to 0.5 kilograms per minute.
Rennie discloses using multiple bottles, figure 1 1a-1b’s, as this allows for the control unit to prepare and open new bottles as required so as to ensure efficient use of the limited supply which is stored (paragraph 0045). Furthermore Rennie discloses determine and opening bottle valves to release fire suppression agent according to the required rate of discharge sufficient for fire suppression without excess agent going to waste (paragraph 0021). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a third bottle (used as the third discharge after/subsequent to the second discharge) as this allows for efficient use of the limited supply of the fire suppression material, furthermore it would have been obvious to make the discharge rate of.4 to .5 kilograms per minute for the second discharge, .2 to .5 kilograms per minute discharge of the third discharge, and a weight ratio of the first and second discharge of 1:1 to 1:2, since it has been held that where the general conditions of a claim are disclosed in the prior art (such as the noted three discharges and all having a discharge rate), discovering the optimum or workable ranges involves only routine skill I the art. MPEP 2144.05 (II-A). Noting that such ranges of the discharge rate (and ratio) allows for sufficient fire suppression to occur without excess agent going to waste. Please note the applicants specification, published paragraph 0018, gives no criticality for the ranges or the ratio (outside of selecting ranges/ratio that would efficiently suppress a fire). 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robin and Gatsonides further in view of Meier (U.S. 2012/0186835).
	With respect to claim 19, Robin discloses the first container, but fails to disclose the size of the first container (disclosing the use of a cylinder) or that its volume is less than or equal to 30 liters. 
	Meier, paragraph 0048-0049, discloses weight saving practices utilized less stored inert gas (as well as space saving. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date to utilize a volume of the first container of suppressant to be minimizes as disclosed by Meier, such that it is less than or equal to 30 liters, since it has been held that where the general conditions of acclaim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 (II-A). Robin, paragraph 0028, further discloses utilizes as few inert gas cylinders as possible as less storage space would be required to house them (thus less cylinders as well as smaller) to allow for space to be saved. 
Response to Arguments/Amendments
	The Amendment filed (06/2/2020 and entered in the RCE on 07/20/2022) has been entered. Currently claims 1-7, 9-17, and 20 are pending, claims 8 and 18 are cancelled, and claims 1, 12, and 17 are amended. Applicants amendments to the claims has failed to overcome each and every rejection previously set forth in the Office Action dated (04/21/2022). Applicant's arguments filed 08/12/2022 have been fully considered but they are not persuasive. Applicants first argument is that the prior art fails to disclose “detecting with the sensor that a temperature in the environment has fallen below 315 degrees C.” The examiner notes the sensors in the prior art would be detecting the temperature throughout the operation, and thus from the activation and through both discharges the temperature is being detected/sensed. The applicant then claims “subsequent to initiating of the first discharge and after the temperature has fallen below 315 degrees C, initiation a second discharge into the surrounding environment.” Examiner concludes that Gatsonides discloses this, since their first application brings the temperature down to 121 degrees C prior to the second discharge the temperature has fallen well below the 315 degrees C.  The further claim limitation application argues is in claim 17, where the sensor determines that a temperature in the environment is above 315 it initiated the first discharge. The examiner points to MPEP 2144.05 (II-A), as what is shown here is a discovered optimum or workable range for the system to activate at some elevated sensed temperature. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752